DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: please remove the reference character of “foam layer (11)” in the last line of Claim 1.  This is to be consistent as the other layers are not referenced in the current claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because in Claim 18. Applicant claims “A method of using…”
A Method of Using does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 6, 14, 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4, 5, 6, 14 and 15, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7-13 and 15-18 is/are rejected under 35 U.S.C. 102 (a) (1 or 2) as being anticipated by EP 1670639 B1 issued to Kampke et al.
Regarding Claim 1, where Applicant seeks an exterior structural trim part for a vehicle, comprising: an area comprising at least three layers superposed and laminated together to form a structural unit, wherein two outer layers are compressed and consolidated fibrous layers, and wherein an inner layer situated in-between the two fibrous outer layers is an impervious polyester foam layer-
	Kampke et al discloses making exterior structural trim component for a vehicle, by disclosing multi-layer trim piece for vehicles, which can be used for underbody panels or wheel covers in which the underbody panels or wheel covers are used to prevent stones thrown by tires from hitting the vehicle at a relatively high speed, thereby damaging the vehicle at the underbody of the vehicle. The multi-layer trim has a high bending stiffness and provides good protection against external mechanical stresses. 
	The produced composite cladding piece for a vehicle, in particular a motor vehicle, comprising a core layer, formed from a foam of a polyolefin and covered on both sides by a coating layer. Each coating layer is made from a polyolefin matrix film, reinforced with long reinforcement fibres, whereby the proportion of the reinforcement fibres in the coating layer is in the range of 10 to 50 wt. % and particularly in the range 20 to 30 wt. % and the reinforcement fibres have a length of ≥ 12.5 mm. The ratio of the thickness S of the core layer to the thickness of one of the coating layers is in the range 6.0 to 15.0.

	Regarding Claim 2, where Applicant seeks that the exterior structural trim part according to claim 1, whereby the area of the trim part not containing the structural unit comprises at least one of the outer fibrous layers compressed and consolidated; Applicant is directed to 0013, 0014, 0019, 0027 and 0030
	Regarding Claim 4, where Applicant seeks that the exterior trim part according to claim 3, whereby the filler fibres are at least one of thermoplastic fibers, preferably polyester fibers, preferably polyethylene-terephthalate (PET) or polybutylene 
	Regarding Claim 5, where Applicant seeks that the exterior trim part according to claim 3, whereby the thermoplastic binder is either a copolymer of polyester, or a polyamide, preferably polyamide-6 or polyamide-66; Applicant is directed to 0013, 0030-0032 where the instant reference teaches that polyester is used.   
	Regarding Claim 7, where Applicant seeks that the exterior trim part according to claim 3, whereby the filler fibers can be staple fibres or endless filaments; Applicant is directed to 0007 where the instant reference teaches that the fibers have a length of ≥ 12.5 mm.  
	Regarding Claim 8, where Applicant seeks that the exterior structural trim part according to claim 1, whereby the polyester foam layer has an approximate thickness of less than 15 mm; Applicant is directed to 0008, where the instant reference teaches that the thickness in the range of 2 to 5 mm.
	Regarding Claim 9, where Applicant seeks that the exterior structural trim part according to claim 1, whereby the polyester foam layer has an approximate thickness of at least 2 mm; Applicant is directed to 0008, where the instant reference teaches that the thickness in the range of 2 to 5 mm. 
	Regarding Claim 10, where Applicant seeks that the exterior structural trim part according to claim 1, whereby at least one of the compressed and consolidated fibrous layers in the area of the structural unit has an approximate thickness of less than 3 mm; Applicant is directed to 0008, where the instant reference teaches that the fiber nonwoven having a thickness in the range of 0.3 to 0.7 mm.
Regarding Claim 11, where Applicant seeks that the exterior structural trim part according to claim 1, whereby at least one of the compressed and consolidated fibrous layers in the area of the structural unit has an approximate thickness of at least 0.5 mm; Applicant is directed to 0008, where the instant reference teaches that the fiber nonwoven having a thickness in the range of 0.3 to 0.7 mm.
	Regarding Claim 12, where Applicant seeks that the exterior structural trim part according to claim 1, whereby at least one of the fibrous layers has an area weight of less than 1500 g/m2 ; Applicant is directed to Claims 8, 9 and 12.
	Regarding Claim 13, where Applicant seeks that the exterior structural trim part according to claim 1, whereby at least one of the fibrous layers has an area weight of at least 200 g/m2 ; Applicant is directed to Claims 8, 9 and 12.
	Regarding Claim 15, where Applicant seeks that the exterior structural trim part according to claim 1, whereby the polyester foam layer is preferably closed cell foam; Applicant is directed to 0011, where the instant reference teaches that the foam is closed cell.
	Regarding Claim 16, where Applicant seeks that the exterior structural trim part according to claim 1, further comprising an adhesive layer between the fibrous layer and the polyester foam layer: 0022 alludes to the use of glues. 
	Regarding Claim 17, where Applicant seeks that the exterior structural trim part according to claim 1, further comprising at least one of a film layer, a nonwoven scrim layer, a heat radiating layer, a metal film, or a heat radiating coating layer, superposed and laminated to the outer surface of at least one of the outer consolidated fibrous 
	Regarding Claim 18, where Applicant seeks a method of using the exterior structural trim part on a vehicle according to claim 1 as an under body trim part, such as an under body panel, an under engine shield, a rear under body panel or an under center panel or as an engine bay trim part such as a bonnet liner or an engine shield; Applicant is directed to 0002-0006.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1670639 B1 issued to Kampke et al in view of CN 103443342A 12/11/2013 20140050886A1 is being used to cite paragraphs.
Regarding Claims 3, 6, 14 and 19-Kampke teaches what is set forth above and most importantly the required sandwich structure of the outer fibrous layer and the inner meat foam.  Kampke do not 
This is remedied by the teachings of CN 103443342A  [USPUB 20140050886 A1 is an equivalent family member which is used to cite paragraph numbers] issued to Burgin et al. 
Burgin et al. disclose making moulded multilayer linings for in particularly the engine compartment of motor vehicles having comparable heat insulating and sound proofing properties, but which are lighter and maintain their structure over long time exposure to the thermal load in the area of use.  The pressurized steam moulded multilayer lining according to the invention comprises a first layer forming a reinforcement layer made of a blended web of polyamide matrix material in the form of powder or fibres or flakes and reinforcement fibres, and at least a second layer chosen from an polyurethane foam layer. or a heat reflecting layer, or a second reinforcement layer made of a blended web of reinforcement fibres and polyamide matrix material in the form of powder or fibres or flakes, and whereby due to the pressurized steam moulding, all layers are laminated together and all available blended webs are consolidated to form porous reinforcement layers.
Burgin et al further disclose that the melting temperature of the selected thermoplastic binder is lower than the melting temperature of the filler fiber.  Therefore, a skilled artisan before the effective filing date of the invention would have selected a . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is directed to the PTO -892 where pertinent  prior art is listed for review.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTI R SINGH-PANDEY whose telephone number is (571)272-1483.  The examiner can normally be reached on Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARTI SINGH-PANDEY/

Art Unit 1796



ASP